Case 7:21-cv-00038 Document 1-1 Filed on 01/25/21 in TXSD Page 1 of 6
Electronically Filed
11/19/2020 5:35 PM
Hidalgo County District Clerks
Reviewed By: Reynaido Garcia

CAUSE NO. C-3356-20-L

EDGAR ANDRES PENA-GONZALEZ § IN THE DISTRICT COURT
Plaintiff §
§
Vv. § 464" JUDICIAL DISTRICT
§
SAM’S EAST INC,, D/B/A “SAM’S CLUB? §
Defendant § HIDALGO COUNTY, TEXAS

PLAINTIFE’S FIRST AMENDED PETITION
TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW EDGAR ANDRES PENA-GONZALEZ, Plaintiff, and files this
Original Petition complaining of SAM’S EAST INC., D/B/A “SAM’S CLUB”, Defendant, and
for cause of action shows:

1. DISCOVERY CONTROL PLAN

Plaintiff intends to proceed under Discovery Control Plan No. 2.
2. PARTIES

Plaintiff is an individual who resides in Hidalgo County, Texas.

Defendant is a company which is duly licensed in the State of Arkansas, and doing
business in Hidalgo County, Texas at the time of the incident made the subject of this lawsuit.

Defendant has been served with process with its registered agent CT Corporation System.

3. JURISDICTION

The defendant is amenable to service of process by a Texas court.

This court has jurisdiction over the controversy because the incident made the basis of |
the suit occurred in Texas, and since plaintiff's damages are within the Court’s jurisdictional

limits.

 

 

 

245195- POPPage |

 
Case 7:21-cv-00038 Document 1-1 Filed on 01/25/21 in TXSD Page 2 of 6
Electronically Filed
11/10/2020 5:35 PM
Hidaigo County District Clerks
Reviewed By: Reynaldo Garcia

4, VENUE

Venue is proper in Hidalgo County, Texas because the incident made the basis of this suit
occurred in that county.
5. FACTS

On August 10, 2019 when Plaintiff was visiting the SAM’S CLUB located at 7601 North
10" Street in McAllen, Texas for the purpose of shopping. Plaintiff entered Defendant’s
property at the invitation of Defendant to engage in the act of purchasing merchandise. As
Plaintiff entered a walk-in cooler for customers, there was water condensation on the floor
causing Mr. Pena-Gonzalez to slip and fall causing him several injuries.

As a result of Plaintiff’s incident, he sustained physical injuries to his body. Plaintiff's
pain is and continues to be sharp, constant and severe. The effect of his injuries are permanent
in nature, and in reasonable probability, Plaintiff will suffer for a long time into the future if not
for the balance of his natural life.

6. NEGLIGENCE

At all times herein, Defendant owned the property located on at 7601 North 10" Street in
McAllen, Texas. At all times mentioned herein, Defendant, SAM?S EAST INC., D/B/A
“SAM’S CLUB” (hereafter “Sam’s East Inc.”), owed certain duties to Plaintiff, breach of
which proximately caused his injuries set forth herein. The condition existed despite the fact
that Defendant, SAM’S EAST INC., its agents, representatives and/or servants know or should
have known of the existence of the aforementioned condition and that there was a likelihood ofa
person being injured as occurred to Plaintiff.

Further, Plaintiff would show that the condition of the cooler had continued for such a

period of time that had Defendant, SAM’S EAST INC., its agents, representatives and/or

 

 

 

 

245195- POPPage 2
Case 7:21-cv-00038 Document 1-1 Filed on 01/25/21 in TXSD Page 3 of 6
Electronically Filed
41/40/2020 5:35 PM
Hidalgo County District Clerks
Reviewed By: Reynaldo Garcia

servants exercised ordinary care in the maintenance of the area, it would have been noticed and
corrected by such persons.

At all times pertinent herein, Defendant, SAM’S EAST INC., its agents, representatives
and/or servanis were acting in the course and scope of their employment with Defendant,
SAM’S EAST INC., were guilty of negligent conduct toward the Plaintiff in the following
manner:

e In failing to properly inspect and maintain the area in question to discover the

dangerous condition;

e In failing to maintain the area in a reasonably safe condition;

e In failing to give adequate waming to Plaintiff of the unsafe condition of the

area;

e In failing to discover the unsecured area in Defendant’s premises within a

reasonable time.

Each of the foregoing acts of negligence was a proximate cause of Plaintiffs resulting
injuries and damages.

The evidence will further show that because of Defendant’s negligence, Plaintiff's
resulting injuries and damages were proximately caused by some one or more, but not limited to
the following acts of negligence on the part of Defendant:

e In failing to use ordinary care in supervising its employees;

e In failing to use ordinary care in training its employees on the proper manner

in which to maintain Defendant's area free of unsafe conditions on its

premises.

 

245195- POPPage 3

 
Case 7:21-cv-00038 Document 1-1 Filed on 01/25/21 in TXSD Page 4 of 6
Electronically Filed
11/10/2020 5:35 PM
Hidalgo County District Clerks
Reviewed By: Reynaldo Garcia

Each of the foregoing acts of negligence was a proximate cause of Plaintiff's resulting
injuries and damages.
7. DAMAGES
Upon trial of this case, it will be shown that Plaintiff EDGAR ANDRES PENA-
GONZALEZ was caused to sustain injuries and damages as a proximate result of Defendant’s
negligence and Plaintiff will respectfully request the Court and Jury to determine the amount of
loss Plaintiff has incurred in the past and will incur in the future, not only from a financial
standpoint, but also in terms of good health and freedom from pain and worry. There are certain
elements of damages, provided by law, that Plaintiff is entitled to have the jury in this case
separately consider to determine the sum of money for each element that will fairly and
reasonably compensate Plaintiff for the injuries, damages, losses incurred and to be incurred.
From the date of the incident in question until the time of trial of this case, those
elements of damages to be considered separately and individually for the purpose of determining
the sum of money that will fairly and reasonably compensate Plaintiff for each element are as
follows:
« The physical pain that Plaintiff suffered from the date of the incident in
question up to the time of trial;
« The mental anguish that Plaintiff suffered from the date of the incident in
question to the time of trial;
e The amount of reasonable medical expenses necessarily incurred in the
treatment of Plaintiff's injuries from the date of the incident in question up to

the time of trial; and

 

245195- POPPage 4
Case 7:21-cv-00038 Document 1-1 Filed on 01/25/21 in TXSD Page 5 of 6

*

Electronically Filed

11/10/2020 6:35 PM

Hidalgo County District Clerks
Reviewed By: Reynaldo Garcia

The physical impairment suffered by Plaintiff from the date of the incident in

question up to the time of trial.

From the time of trial of this case, the elements of damages to be considered which

Plaintiff will sustain in the future beyond the trial are such of the following elements of damages

as will be shown by a preponderance of the evidence upon trial of this case:

&

The physical pain that Plaintiff will suffer in the future beyond the time of
trial.

The mental anguish that Plaintiff will suffer in the future beyond the time of
trial.

The reasonable value of medical expenses that will necessarily be incurred in
the treatment of Plaintiff's injuries in the future beyond the time of trial.

The physical impairment suffered by Plaintiff in the future beyond the time of

trial.

Because of all the above and foregoing, Plaintiff has been damaged in the sum of

$1,000,000.00 for which sum said Plaintiff now brings suit.

Plaintiff reserves the right to amend the above monetary amounts after the full nature and

extent of Defendant’s negligence and Plaintiff's injuries and damages have been determined

through the completion of Plaintiffs discovery.

8. PREJUDGEMENT INTEREST

Plaintiff seeks pre-judgment interest on the past damages found by the trier of fact.

9. JURY DEMAND

Plaintiff demands a trial by jury and shall tender the jury fee.

10. REQUEST FOR DISCLOSURE / DISCOVERY

   

245195- POPPage 5
Case 7:21-cv-00038 Document 1-1 Filed on 01/25/21 in TXSD Page 6 of 6
Electronically Filed
11/40/2020 5:35 PM
Hidalgo County District Clerks
Reviewed By: Reynaldo Garcia

Pursuant to Rule 194, Tex. R. Civ. Proc., defendant is requested to disclose, within 50-
days of service of this request, the material and information described in Tex. R. Civ. Proc.
194.2 (a)-(). In addition to the content subject to disclosure under Rule 194.2, the defendants
are requested to disclose all documents, electronic information, and tangible items that the
disclosing party has in its possession, custody, or control and may use to support its claims or
defenses, Plaintiff's written interrogatories and request for production to defendants are served
with this petition, and are attached to the pleading as EXHIBITS A-B.

PRAYER

WHEREFORE, plaintiff prays that, on final trial, he have:

1, Judgment against defendant for damages in a sum in excess of the minimum

jurisdictional limits of the court, not to exceed $1,000,000;

2, Pre-judgment interest;

3. Post-judgment interest;

4. Costs of suit;

5. All such other relief, at law or at equity, to which plaintiff may show himself

to be entitled,
Respectfully submitted,

LAW OFFICES OF EZEQUIEL REYNA, JR., P.C.

Qt.

Ezequiel Reyna, Jr.

State Bar No. 16794798

702 W. Expressway 83, Suite 100

Weslaco, Texas 78596

(956) 968-9556 Phone / (956) 969-4171 Fax

 

ATTORNEY FOR PLAINTIFF

 

245195- POPPage 6 ~

 
